DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2016/0007720 A1) in view of Lowe (US 4,860,936 A) in view of Scherer (US 5,704,530 A).
Regarding claims 1-8, Kemp discloses a backpack (Fig. 3) comprising a stowage space (14) delimited by a back part (Fig. 3) on a side of the stowage space facing the back of a user of the backpack, a net element (5), a frame arrangement (6) configured for tensioning the net element such that a way that an intermediate space is formed between the back part and the net element (Fig. 3)  when the net element is tensioned, and two shoulder straps (1/10) for carrying the backpack  on the user's back, wherein the shoulder straps include end areas (9a/10a) that cross the intermediate space and are fastened to the back part (via the adjusting mechanism), Kemp discloses the back part includes at least one first plate element (15) and at least one retaining element (Fig. 
Kemp does not specifically disclose a second plate element that is separate from the first plate element, wherein the end areas of the shoulder straps are fastened to the back part in an area of the second plate element, the end areas of the shoulder straps are placed on the back part at a plurality of respective attachment points that are provided between the first plate element and the second plate element.
Lowe teaches the ability to have a backpack including shoulder straps (28) attached to an adjustable device, the adjustable device including a first plate (noting the portions of 24 except the outermost plate portion), and a second plate (noting the outermost potion of 24, forming the outer portion of 26), and the shoulder straps are placed on the back part at a plurality of respective attachment points that are provided between the first plate element and the second plate element (noting the portion 26 formed between the plates).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Lowe and attach the end portions of the shoulder strap to an adjustment device similar to that of Lowe because such a change would require a mere choice of one known shoulder strap adjustment mechanism for another.  The structure of Lowe would allow the shoulder strap connection points to be moved vertically and held securely.
Kemp does not specifically disclose the second plate element is covered by a first fabric element which is fastened to a second fabric element that conceals the first plate element, or the at least one retaining element is formed on the second fabric 
Scherer teaches the ability to have a backpack having adjustable shoulder strap portions including a first fabric element (145, noting the nylon encasing material) which is fastened to a second fabric element (35) that conceals structural portions of the backpack, at least one retaining element (47) is formed on the second fabric element, the second fabric element includes at least one tunnel forming the at least one retaining element (Fig. 3) the at least one tunnel includes a first tunnel and a second tunnel (Fig. 3), wherein a first leg (43) of the frame arrangement that extends in a vertical direction of the backpack is disposed through the first tunnel, and wherein a second leg (45) of the frame arrangement that extends in the vertical direction of the backpack is disposed through the second tunnel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Scherer and include a portion similar to the first and second fabric elements (145/35)  spaced between the user and the frame material of the backpack because such a change would allow additional layers of material between the user and the structural portions of the backpack thereby preventing said portions of contacting the user’s back and causing discomfort. 

Regarding claim 10, Kemp discloses a first and a second passages (Figs. 1 and 2, noting the openings on either side of 22) through which the end areas of the shoulder straps (9a/10a) are disposed are formed in the net element.
Regarding claim 13, modified Kemp does not specifically disclose the back part has a crossmember which, along the vertical direction of the backpack, is situated at the level of an upper transverse web of the frame arrangement.
Scherer teaches the ability to have a backpack having a frame arrangement including a crossmember (46a) that is situated at a level of an upper transverse web (41) of the frame arrangement.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Scherer and include a crossmember in the area of the upper transverse web of the frame because such a change would allow the device to have additional structural support, thereby helping to ensure that the backpack is held in an intended and comfortable shape.
Regarding claim 14, modified Kemp discloses legs of the frame arrangement have a minimum distance from one another in a first area (noting the upper area of the middle portion), wherein the legs in a second area that adjoins the first area have a second distance from one another that is constant or becomes increasingly larger towards an upper traverse web (Fig. 2 noting the variety of transverse web material portions toward the top of the backpack), and wherein in a third area that likewise 
Regarding claim 15, modified Kemp discloses in the second area in which the distance between the legs is constant (noting the portion generally extending along the height of 20), as well as the shoulder straps are displaceable along the frame arrangement in the vertical direction of the backpack (Figs. 1 and 2).
Regarding claim 16, modified Kemp discloses the second plate element (15) is arched.

Claim 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (US 2016/0007720 A1) in view of Lowe (US 4,860,936 A) in view of Scherer (US 5,704,530 A) as applied to claims 1 and 3 above, and further in view of Buffinton et al. (US 2011/0011903 A1).
Regarding claims 9 and 11, Kemp does not specifically disclose a crossmember, which in particular is overlaid with a fabric element, in the area of the second plate element.
Buffinton teaches the ability to have a backpack including a frame having a crossmember (36) or a U-shaped bracket (36 noting the central bend) along a lower partial area of the backpack frame arrangement (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kemp and use the teaching of Buffinton and include a lower crossmember because such a change would allow the device to have 
Regarding claim 12, modified Kemp and specifically Buffinton discloses the U-shaped bracket (36) includes a first set of free ends inserted into insert pockets (noting the outer portions of the sleeve in which 36 is held) and a second set of insert pockets (13/14 or 34/35) into which free ends of the legs of the frame arrangement are inserted which, when along the transverse direction of the back part, the insert pockets of the first set of free ends are spaced farther apart from one another than are the insert pockets of the second set of free ends.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that Lowe does not teach a first plate element and a second plate element are separate. Examiner respectfully disagrees. Examiner notes that the claims recite “plate elements” the claim does not specifically recite separate plates or separate and distinct bodies.  Examiner notes that multiple plate elements can be present and separated on a single plate. With respect to Lowe, Examiner considers the outermost portion of 24 to be a plate element, and the innermost portion to also be a plate element. There portions are disposed on either side of the shoulder straps and these elements are separated by the space through which the shoulder strap extends. To this degree the first and second plate elements of Lowe are considered separate.

Applicant argues that the moveable member 24 of Lowe cannot be sewn into the back part of the backpack. Examiner respectfully disagrees as one having ordinary skill in the art would recognize the ability to have a fabric portion connecting to a moveable part to have a sufficient amount of slack in order to allow the moveable part to move as intended.  Examiner further notes that the entirety of the Lowe adjustment device is not intended to be included, but rather, modifying the plate element (15) of Kemp with the teaching of the plate elements of 24 of Lowe.
Additionally Examiner notes that the claims recite a first plate element sewn with “a first fabric element, and a second plate element sewn with a first plate element” this does not specify additional structure associated with the fabric element, but rather that the plates are sewn therewith.  To this degree merely adding a fabric element sewn on with a structural portion (i.e. placed on the outside thereof for cushioning or otherwise) meets this limitation.  To this degree merely adding a fabric portion to the structure of the plate 24 of Lowe would not restrict its movement.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734